OPINION
DAVIS, Commissioner.
This is a post conviction habeas corpus proceeding under Article 11.07, Vernon’s Ann.C.C.P. Appellant contends that he was not properly admonished under the provisions of Article 26.13, V.A.C.C.P.
The record reflects that appellant entered pleas of guilty before Criminal District Court No. 4 of Dallas County, on January 14, 1972, in Cause No. C-71-8943-LK for the offense of embezzlement of money over the value of $50, in Cause No. C-71-5558IK for the offense of being an exconvict *173carrying a pistol and in Cause No. C-71-9693-LK for the offense of robbery by assault and was assessed punishment at five, ten and twenty-five years, respectively.
The convicting court, in compliance with Article 11.07, V.A.C.C.P., has held a hearing and entered findings: “The Record does not show that the court made any determination that Petitioner’s pleas of guilty were ‘uninfluenced by any consideration of fear, or by any persuasion — prompting him to confess his guilt,’ ” and concluded that appellant’s allegations (in his application for writ of habeas corpus) are supported by the record.
The record reflects that, after appellant was admonished by the court as to the range of punishment in each of the three cases, the following occurred:
“The Court: You’re not pleading guilty in any of these cases in the hope that you will be pardoned or paroled, are you?
“The Defendant: No.”
The transcription of the court reporter’s notes fails to reflect that the trial court made a determination of whether appellant’s pleas of guilty were uninfluenced by any consideration of fear or by any persuasion prompting him to confess his guilt before accepting the pleas of guilty. We conclude that the convicting court’s findings, at the writ hearing, are supported by the record. The terms of Article 26.13, V. A.C.C.P., dictate that appellant is entitled to the relief he seeks. See the cases collated under Article 26.13, supra.
The appellant is ordered released from further confinement by virtue of his convictions in Causes numbered C-71-8943LK, C-71-5558-IK and C-71-9693-LK and surrendered to the custody of the Sheriff of Dallas County to answer the indictments in said causes.
Opinion approved by the Court.